DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 30, 2020 and January 26, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okano et al (U.S. Patent Publication 2021/0396955).
With regard to independent claim 1, Okano et al teaches an imaging lens (page 1, paragraph [0001]) comprising: a first lens (Figure 7, element L1) having positive refractive power (page 11, Table 13, data for L1); a second lens (Figure 7, element L2) having positive refractive power (page 11, Table 13, data for L2); a third lens (Figure 7, element L3) having negative refractive power (page 11, Table 13, data for L3); a fourth lens (Figure 7, element L4) having positive refractive power (page 11, Table 13, data for L4); a fifth lens (Figure 7, element L5); a sixth lens (Figure 7, element L6); a seventh lens (Figure 7, element L7); an eighth lens (Figure 7, element L8); and a ninth lens (Figure 7, element L9) having negative refractive power (page 11, Table 13, data for L9), arranged in this order from an object side to an image plane side, wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape having an inflection point (Figure 7, element R16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru (JP H01237611, of record) in view of Lai et al (U.S. Patent Publication 2018/03070000).
With regard to independent claim 1, although Shigeru teaches an imaging lens (Figure 1) comprising: a first lens (Figure 1, element defined by r1 and r2) having positive refractive power (page 58, Table 1 data); a second lens (Figure 1, element defined by r3 and r4) having positive refractive power (page 58, Table 1 data); a third lens (Figure 1, element defined by r5 and r6) having negative refractive power (page 58, Table 1 data); a fourth lens (Figure 1, element defined by r7 and r8) having positive refractive power (page 58, Table 1 data); a fifth lens (Figure 1, element defined by r9 and r10); a sixth lens (Figure 1, element defined by r11 and r12); a seventh lens (Figure 1, element defined by r13 and r14); an eighth lens (Figure 1, element defined by r16 and r17); and a ninth lens (Figure 1, element defined by r18 and r19) having negative refractive power (page 58, Table 1 data), arranged in this order from an object side to an image plane side, Shigeru fails to teach wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape having an inflection point.  In a related endeavor, Lai et al teaches an imaging lens, wherein providing a lens surface with an inflection point may be applied to any lens within the optical lens system (page 3, paragraph [0034]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging lens system, as taught by Shigeru, with the lens surface having an inflection point, as taught by Lai et al, the adjust the incident angle of each view field (page 3, paragraph [0034]). 
With regard to dependent claim 3, Shigeru in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, 
With regard to dependent claim 4, Shigeru in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Shigeru further teaches such an imaging lens satisfying the conditional expression 0.2 < R9r/f < 0.6, as defined (page 58, Table 1 data, wherein R9r = 59.3290 and f = 100).
With regard to dependent claim 5, Shigeru in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Shigeru further teaches such an imaging lens satisfying the conditional expression -3.5 < f9/f < -0.2, as defined (page 58, Table 1 data, wherein f9 = -53.4 (calculated) and f = 100).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dongqin et al (CN 108646393, of record) in view of Lai et al (U.S. Patent Publication 2018/03070000).
With regard to independent claim 1, although Dongqin et al teaches an imaging lens (Figure 1) comprising: a first lens (Figure 1, element L1) having positive refractive power (page 5, paragraph [0037], data for L1); a second lens (Figure 1, element L2) having positive refractive power (page 5, paragraph [0037], data for L2); a third lens (Figure 1, element L3) having negative refractive power (page 5, paragraph [0037], data for L3); a fourth lens (Figure 1, element L4) having positive refractive power (page 5, paragraph [0037], data for L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L61); a seventh lens (Figure 1, element L62); an eighth lens (Figure 1, element L71); and a ninth lens (Figure 1, element L72) having negative refractive power (page 5, paragraph [0037], data for L72), arranged in this order from an object side to an image plane side, Dongqin et al fails to teach wherein said ninth lens is 
With regard to dependent claim 3, Dongqin et al in view of Lai et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Dongqin et al further teaches such an imaging lens satisfying the conditional expression 0.5 < T8/T7 < 3, as defined (page 5, paragraph [0037], wherein T8 = 1.53 and T7 = 1.54).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application Number 17/391,934 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

U.S. Patent Application 16/776,614
U.S. Patent Application 17/391,934
Claim 1
An imaging lens comprising: a first lens having positive refractive power; a second lens having positive refractive power; a third lens having negative refractive power; a fourth lens having positive refractive power; a fifth lens; a sixth lens; a seventh lens; an eighth lens; and a ninth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape having an inflection point.
Claim 1
An imaging lens comprising: a first lens having positive refractive power; a second lens having positive refractive power; a third lens having negative refractive power; a fourth lens having positive refractive power; a fifth lens; a sixth lens; a seventh lens; an eighth lens; and a ninth lens having negative refractive power, arranged in this order from an object side to an image plane side, wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape having an inflection point.


The imaging lens according to claim 1, wherein said seventh lens has a thickness T7 on an optical axis thereof and said eighth lens has a thickness T8 on an optical axis thereof so that the following conditional expression is satisfied: 0.5 < T8/T7 < 3.


The imaging lens according to claim 1, wherein said seventh lens has a thickness T7 on an optical axis thereof and said eighth lens has a thickness T8 on an optical axis thereof so that the following conditional expression is satisfied: 0.5 < T8/T7 < 3.

The imaging lens according to claim 1, wherein said eighth lens is disposed away from the ninth lens by a distance D89 on an optical axis thereof so that the following conditional expression is satisfied: 0.02 < D89/f < 0.15, 30 where f is a focal length of a whole lens system.
Claim 3
The imaging lens according to claim 1, wherein said eighth lens is disposed away from the ninth lens by a distance D89 on an optical axis thereof so that the following conditional expression is satisfied: 0.02 < D89/f < 0.15, 30 where f is a focal length of a whole lens system.
Claim 4
The imaging lens according to claim 1, wherein said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.

The imaging lens according to claim 1, wherein said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.

The imaging lens according to claim 1, wherein said ninth lens has a focal length f9 so that the following conditional expression is satisfied: -3.5 < f9/f < -0.2, where f is a focal length of a whole lens system.
Claim 5
The imaging lens according to claim 1, wherein said ninth lens has a focal length f9 so that the following conditional expression is satisfied: -3.5 < f9/f < -0.2, where f is a focal length of a whole lens system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okudaira (U.S. Patent Number 4,556,295) teaches an imaging lens system having nine lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872

16 March 2022